Title: To James Madison from James Sullivan, 13 January 1805 (Abstract)
From: Sullivan, James
To: Madison, James


13 January 1805, Boston. “I begin a letter which I intend as a communication in confidence the subject is of no greater consequence than the smaller parts of one wheel is to the whole of a great and complicated machine.
“The collector for the port of Barnstable in Massachusetts, is an old man; he is more than four score years of age. He must resign. That port extends to all the shores from one end of the cape to the other; about Sixty miles, on each side. I have been told that the revenue collected lately there, did not balance the bounty on fisheries.
“Joseph Otis Esqr. the present collector has been a good character. His Brother is clerk of the Senate with your government. Mr Otis Wishes to resign in favour of his Son. He is a lad of about twenty three years old and of no great force, but the necessity of the family demands the emoluments of the office.
“There is another candidate, one James Freeman Esqr, a warm republican, who claims much merit from his exertions in the late choice of Electors. He is not a man esteemed by sober and wise men, as a man of prudence good manners & discretion.
“There is another candidate. The Hon John Davis Esqr., whose name is among the late electors. He was in that office from the three Southern counties of this state. He is the ordinary or Judge of probate for the county of Barnstable. He is passed the Meridian of life. The men who in our state, are appointed to that office are approved for their temperance sobriety, and prudence of character. General Heath, Doctor Holten &c are in the office in their counties. Davis is a man of integrety. He has no temptation from poverty or avarice to commit fraud, and has firmness to do what is right, because it is so. There never was a charge of unfairness or equivocation against him. All parties esteem him, because he does what he conceives to be right without the least regard to the wishes of any of them. Freeman, the other candidate, is a man of folly, violence, party, and cabal. Otis is young and has no fixed principle; yet he has the Warren interest in his favour, because Mrs Warren was of the otis family. Freeman has a long list of petitioners, for he has requested them to Subscribe.
“I never had an idea until yesterday, that Davis, who was bred a physician, would accept the office. His friend shewed me a letter of a late date from which it appeared that he had conceived the wish to be appointed, very lately, and some time Since he was in Boston with the Electors. He has never written or spoken to me on the subject. I disclaim all applications of the kind.
“This letter is not written for Judge Davis. I have but a very Slight personal acquaintance with him, but I know his character very well. His Father who was one of our Executive council through all the revolutionary war and many years cheif Judge of his county I knew. His brother I know who is our Soliciter General, and holds the office from the merit of being, doing, and saying what the federal party wish of him.
“I write this letter with a veiw to do some thing for the present adminis[tra]tion and to render it respectable here. The Appointment of Davis will Silence the parties of the other two, will attach the public approbation to the measure. All will say, if Davis would accept, the others had no claim. The appointment before there is an application made by his friends, would give dignity to the measure and instruct the seekers that the noisy forward candidates were not always to prevail.
“You know the caution with which I am obliged to write at this time and therefore I rely that no one but you and the president will ever see this letter.”
